288 S.W.3d 491 (2009)
INSURANCE CORPORATION OF HANNOVER, Appellant,
v.
Judy POLK and Marcia Moore, Appellees.
No. 11-06-00336-CV.
Court of Appeals of Texas, Eastland.
January 15, 2009.
H. Allen Pennington, Jr., P. Markus Kypreos, Pennington Hill, LLP, Fort Worth, for Appellant.
Coby D. Smith, Brackett & Ellis, P.C., Fort Worth, Isaac M. Castro, Law Office of Isaac M. Castro, Hamlin, for Appellees.
Panel consists of: WRIGHT, C.J., McCALL, J., and STRANGE, J.

OPINION
WRIGHT, Chief Justice.
Pursuant to the agreement of the parties, our opinion and judgment dated July 17, 2008, are hereby withdrawn and vacated, and this cause is remanded to the trial court.